J-A10025-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CARL JAMES MATHEWS                         :
                                               :
                       Appellant               :   No. 1356 MDA 2021


      Appeal from the Judgment of Sentence Entered September 23, 2021,
                in the Court of Common Pleas of Franklin County,
             Criminal Division at No(s): CP-28-CR-0000093-2021.


BEFORE: PANELLA, P.J., KUNSELMAN, J., and KING, J.

MEMORANDUM BY KUNSELMAN, J.:                            FILED: JULY 11, 2022

        Carl James Mathews appeals from the judgment of sentence entered

following revocation of his probation. Upon review, we affirm.

        On January 13, 2021, Mathews was arrested for DUI and related

offenses.    Subsequently, Mathews pled guilty to DUI-Schedule I controlled

substance;1 all other charges were nolle prossed. On April 22, 2021, pursuant

to his agreement with the Commonwealth, the trial court sentenced Mathews

to 6 months’ restrictive probation, with the first 90 days to be served in the

Franklin County Jail, and the remainder served as standard probation. His

sentence took effect that same day.2

____________________________________________


1   75 Pa.C.S.A. § 3802(d)(2).

2Mathews received credit for time served from January 14, 2021, to the date
of sentence.
J-A10025-22



      On June 4, 2021, the probation department served Mathews with a

notice of probation violation indicating that he failed to report to the probation

department as instructed. At the violation hearing on September 23, 2021,

the trial court found that Mathews violated his probation for failure to report,

revoked his probation, and sentenced him to 3 to 6 months’ incarceration.

      Matthews filed this timely appeal. Matthews and the court complied with

Pennsylvania Rule of Appellate Procedure 1925.

      On appeal, Matthews raises a single issue for our consideration:

      Whether the trial court abused its discretion [pursuant to
      Commonwealth v. Koger, 255 A.3d 1285 (Pa. Super. 2021),
      appeal granted, 2022 WL 1014268 (Pa. April 5, 2022)] when it
      found [Mathews] in violation of his probation based solely upon
      his failure to report [to the probation department] as instructed,
      when reporting to the probation department was not made a
      condition of his sentence at the time of initial sentencing.

See Matthews’ Brief at 6.

      When considering an appeal from a sentence imposed following the

revocation of probation, “[o]ur review is limited to determining the validity of

the probation revocation proceedings and the authority of the sentencing court

to consider the same sentencing alternatives that it had at the time of the

initial sentencing.” Commonwealth v. Perreault, 930 A.2d 553, 557 (Pa.

Super. 2007), appeal denied, 945 A.2d 169 (2008) (citation omitted); 42

Pa.C.S.A. § 9771(b).      “Revocation of a probation sentence is a matter

committed to the sound discretion of the trial court[,] and that court's decision




                                      -2-
J-A10025-22



will not be disturbed on appeal in the absence of an error of law or an abuse

of discretion.” Commonwealth v. Smith, 669 A.2d 1008, 1011 (Pa. 1996).

      In the exercise of that discretion, technical violations such as failure to

report or not living at a given address are alone sufficient to support the parole

revocation. See Commonwealth v. Smith, 534 A.2d 120, 121 (Pa. Super.

1987), appeal denied, 542 A.2d 1368 (Pa. 1988). However, in order for a

defendant to be found in violation of the conditions of parole, the court is

required to attach conditions to a defendant’s parole and inform him or her of

those conditions. Koger, 255 A.3d at 1291. Failure to do so is a violation of

the court’s statutory mandate. Id. at 1290. As such, this responsibility cannot

be delegated to a county probation and parole department.          Where a trial

court does not impose, at the time of sentencing, any specific probation or

parole conditions, the court cannot find that a defendant violated a specific

condition of probation or parole included in the sentencing order. Id. at 1291.

      Mathews claims that the trial court abused its discretion in finding that

he violated his probation sentence on the basis that he failed to report to the

Franklin County probation department when required. Specifically, he argues

that this was error because the trial court never informed him that he was

required to report as a condition of his probation at the time of sentencing.

Consequently, Mathews maintains that, under Koger, the court could not find

that he violated his probation and revoke it.

      Upon review of the record, we conclude that, contrary to Mathews’

claim, the court did not err in finding that Mathews violated his probation and

                                      -3-
J-A10025-22



in revoking it. The trial court imposed certain conditions of probation with

which Mathews was required to comply and informed him of these

requirements by way of its sentencing order.

      First, in its April 22, 2021 sentencing order, the court specified that after

his incarceration, Mathews was to serve the remainder of his sentence “on

standard probation supervision.” For this, it imposed the Act 35 supervision

fee. Additionally, the “Special Conditions of Sentence” required Mathews to

participate in “[a]ny program prison/probation officials deem necessary.”

Furthermore, the court prohibited Mathews from using or possession alcohol

or controlled substances and was to be tested.

      Based on its order, it is evident that the trial court directed the Franklin

County probation department to supervise Mathews.              To carry out that

supervision and the court’s directives, the probation staff required Mathews to

report to the probation department.          We have held that “conditions of

supervision that are germane to, elaborate on or interpret any conditions of

probation [or parole] that are imposed by the trial court[]” are permissible.

Commonwealth v. Elliott, 50 A.3d 1284, 1292 (Pa. 2012).

      Here, an officer of the department informed Matthews that he was

required to report and when. Additionally, Mathews was provided with, and

signed a copy of the standard terms and conditions for probation which

included reporting. N.T., 11/2/21, at 5-6. Although this was done by the

probation department staff and not the trial court itself, it is permissible under

Elliott, as it is in furtherance of the court’s conditions. The trial court astutely

                                       -4-
J-A10025-22



noted, and we agree, “[w]e are unsure how [Mathews] could have been

effectively supervised during his term of probation if he was not required to

regularly check in with his supervising officer.” Trial Court Opinion, 11/16/21,

at 16.

         Thus, contrary to Mathews’ claim, we conclude that the court did not

abuse its discretion when it found Mathews in violation of his probation after

Mathews failed to report to the probations department as directed.

         Judgment of sentence affirmed. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/11/2022




                                       -5-